The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
The claims 1-20 are pending and are considered in this Office Action.

In view of the Appeal Brief filed on 11/10/2020, PROSECUTION IS HEREBY REOPENED regarding claims 1-20 set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37. The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal. If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:

/UMAR CHEEMA/             Supervisory Patent Examiner, Art Unit 2454                                                                                                                                                                                           

Response to Amendment
This communication is in response to the Amendment filed on 04/10/2020.
Claims 1-20 are pending.
Claims 1 and 11 has been amended.

Response to Arguments
A. Rejection of Claims 1-2 and 4-20 Under 35 U. S. C. 103


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-8 and 11-18 are rejected under 35 U.S.C. 102 (a) (1) as being anticipated by Chen et al. (hereinafter referred to as Chen) (U. S. Pub. No. 2007/0101009 A1).
As to claim 1, Chen teaches a method for maintaining feature settings across user systems (See at least Fig.5 and ¶ [0044], “The operation copies and applies applicable user instant messaging client preferences from the original device to the new device”), the method comprising: in a first user system of a first user having a first feature set, using first settings of features in the first feature set (See at least ¶ [0010], “when a user accesses an instant messaging application, the user inputs the user’s personal information together with a user identification and a password. The user is then enabled to designate a user name with will be used to identify the user in subsequent chat sessions”; and ¶ [0046], “Some examples of client preferences include user settings such as alert preferences, window dimensions, contact list”. Here, the user is regarded as the first user. And the first user having a first feature set, first settings, such as, the alert preferences, contact list, etc.), exchanging first communications, comprising user communications of a first user, for a communication session between the first user system and one or more other user systems of one or more other users (See at least ¶ [0010], “sending messages to and receiving messages from other users. Instant messaging server clients can exchange text messages, audio, data and other types of multimedia files”. Here, the other users of Chen are the claimed one or more other user systems of one or more other users.); determining a current state of the first settings before a second user system of the first user having a second feature set joins the communication session (See at least ¶ [0010], “when a user accesses an instant messaging application, the user inputs the user’s personal information together with a user identification and a password. The user is then enabled to designate a user name with will be used to identify the user in subsequent chat sessions”; ¶ [0012], “A determination that the user is logged on to another, original device is made. Applicable instant messaging user preferences from the original device are copied and applied to the current device”; and ¶ [0048], “the determination of whether the user wants to transfer the open chat window to the new device may be achieved either by prompting the user directly or through a user setting, as part of the user preferences, in the main instant messaging menu options”); configuring second setting of the second feature set that correspond to the first settings in accordance with the current state (See at least Fig.5 and ¶ [0044], “The operation copies and applies applicable user instant messaging client preferences from the original device to the new device”; and ¶ [0048], “the determination of whether the user wants to transfer the open chat window to the new device may be achieved either by prompting the user directly or through a user setting, as part of the user preferences, in the main instant messaging menu options”); in the second user system, exchanging second communications, comprising the user communications of the first user, for the communication session using the second settings of the second feature set (See at least Fig.5 and ¶ [0044], “The operation copies and applies applicable user instant messaging client preferences from the original device to the new device”; and ¶ [0048], “the determination of whether the user wants to transfer the open chat window to the new device may be achieved either by prompting the user directly or through a user setting, as part of the user preferences, in the main instant messaging menu options”).

As to claim 2, Chen teaches the method of claim 1. Chen further teaches wherein receiving first user input from the first user indicating that the communication session should be extended to the second user system (See at least ¶ [0040], “A user may own and use instant messaging on more than one device…a user initiates a session on another device”; and ¶ [0048], “the determination of whether the user wants to transfer the open chat window to the new device may be achieved either by prompting the user directly or through a user setting, as part of the user preferences, in the main instant messaging menu options”); and transferring the communication session from the first user system to the second user system in response to the first user input (See at least ¶ [0040], “A user may own and use instant messaging on more than one device…a user initiates a session on another device”; and ¶ [0048], “the determination of whether the user wants to transfer the open chat window to the new device may be achieved either by prompting the user directly or through a user setting, as part of the user preferences, in the main instant messaging menu options”).

As to claim 3, Chen teaches the method of claim 1. Chen further teaches wherein determining the current state (See at least ABSTRACT, “A user’s identification is authorized when the user logs on a current device. A determination that the user is logged on to another device is made”) and configuring the second settings in response to the first user input (See at least ABSTRACT, “Applicable instance message user preferences from the original device are copied and applied to the current device”; and ¶ [0010], “When a user access an instant messaging application, the user inputs the user’s personal information together with a user identification (ID) and a password. The user is then enabled to designate a user name which will be used to identify the user in subsequent chat sessions or in sending messages to and receiving messages from other users”).

As to claim 4, Chen teaches the method of claim 1, Chen further teaches wherein configuring the second settings comprises: when one or more of the second settings do not have a corresponding setting in the first settings, configuring the one or more of the second settings in accordance with one or more default settings (See at least ¶ [0034], “data processing system 200 may be a personal digital assistant (PDA), which is configured with flash memory to provide non-volatile memory for storing operating system files and/or user-generated data”. Here the default settings are uploaded to the memory system of the device).

As to claim 5, Chen teaches the method of claim 1. Chen further teaches wherein presenting the first user with an option to configure the second settings in accordance with the current state of the first See at least ¶ [0049], “If the user does want to transfer the open chat window to the new device, the operation duplicates open chat window in the new device”; and ¶ [0050], “Duplicating the open chat window includes, but is not limited to, copying the window dimensions, contact chatting with, text history within the window… if available, from the original device to the new device”. Here not limited to, means, there is option to configure the second settings, such as window dimensions, contact info, etc. in accordance with the current state of the first settings).

As to claim 6, Chen teaches the method of claim 5. Chen further teaches wherein receiving first input from the first user indicating selection of the option; and configuring the second settings in response to the first user input (See at least ABSTRACT, “Applicable instance message user preferences from the original device are copied and applied to the current device”; and ¶ [0010], “When a user access an instant messaging application, the user inputs the user’s personal information together with a user identification (ID) and a password. The user is then enabled to designate a user name which will be used to identify the user in subsequent chat sessions”).

As to claim 7, Chen teaches the method of claim 5. Chen further teaches wherein presenting the first user with an option to modify the current state of the first settings before configuring the second settings (See at least ABSTRACT, “Applicable instance message user preferences from the original device are copied and applied to the current device”; and ¶ [0010], “When a user access an instant messaging application, the user inputs the user’s personal information together with a user identification (ID) and a password. The user is then enabled to designate a user name which will be used to identify the user in subsequent chat sessions”).

As to claim 8, Chen teaches the method of claim 7. Chen further teaches wherein receiving first user input from the first user indicating one or more modifications to the current state of the first settings (See at least ¶ [0048], “Depending upon the particular implementation, the determination of whether the user wants to transfer that open chat window to the new device may be achieved either by prompting the user directly or through a user setting, as part of the user preferences, in the main instance messaging menu options”. Here, prompting the user directly means receiving first user input.); further configuring the second settings in accordance with the one or more See at least ¶ [0048], “Depending upon the particular implementation, the determination of whether the user wants to transfer that open chat window to the new device may be achieved either by prompting the user directly or through a user setting, as part of the user preferences, in the main instance messaging menu options”. Here, through a user setting means configuring the second settings).

As to claim 11, Chen teaches a communication control system for maintaining feature settings across user systems, the communication control system comprising: one or more computer readable storage media; a processing system operatively coupled with the one or more computer readable storage media; and program instructions stored on that one or more computer readable storage media that, when read and executed by the processing system, direct the processing system (See at least ¶ [0065],”the invention can take the form of a computer program product accessible from a computer-usable or computer-readable medium providing program code for use by or in connection with a computer or any instruction execution system”) to: facilitate an exchange of first communications, comprising user communications of a first user, by a first user system of the first user having a first feature set (See at least ¶ [0010], “when a user accesses an instant messaging application, the user inputs the user’s personal information together with a user identification and a password. The user is then enabled to designate a user name with will be used to identify the user in subsequent chat sessions”; and ¶ [0046], “Some examples of client preferences include user settings such as alert preferences, window dimensions, contact list”. Here, the user is regarded as the first user. In addition, the first user having a first feature set, first settings, such as, the alert preferences, contact list, etc.) for a communication session between the first user system and one or more other user systems of one or more other users using first settings of features in the first feature set (See at least ¶ [0010], “sending messages to and receiving messages from other users. Instant messaging server clients can exchange text messages, audio, data and other types of multimedia files”. Here, the other users of Chen are the claimed one or more other user systems of one or more other users.); determine a current state of the first settings before a second user system of the first user having a second feature set joins the communication session (See at least ¶ [0010], “when a user accesses an instant messaging application, the user inputs the user’s personal information together with a user identification and a password. The user is then enabled to designate a user name with will be used to identify the user in subsequent chat sessions”; ¶ [0012], “A determination that the user is logged on to another, original device is made. Applicable instant messaging user preferences from the original device are copied and applied to the current device”; and ¶ [0048], “the determination of whether the user wants to transfer the open chat window to the new device may be achieved either by prompting the user directly or through a user setting, as part of the user preferences, in the main instant messaging menu options”); configure second setting of the second feature set that correspond to the first settings in accordance with the current state (See at least Fig.5 and ¶ [0044], “The operation copies and applies applicable user instant messaging client preferences from the original device to the new device”; and ¶ [0048], “the determination of whether the user wants to transfer the open chat window to the new device may be achieved either by prompting the user directly or through a user setting, as part of the user preferences, in the main instant messaging menu options”); facilitate an exchange of second communications, comprising the user communications of the first user, by the second user system for the communication session using the second settings of the second feature set (See at least Fig.5 and ¶ [0044], “The operation copies and applies applicable user instant messaging client preferences from the original device to the new device”; and ¶ [0048], “the determination of whether the user wants to transfer the open chat window to the new device may be achieved either by prompting the user directly or through a user setting, as part of the user preferences, in the main instant messaging menu options”).

As to claim 12, Chen teaches the communication control system of claim 11. Chen further teaches wherein the program instructions further direct the processing system to: receive a notification from the first system indicating that the communication session should be extended to the second user system, wherein the notification is transferred in response to first user input from the first user (See at least ¶ [0040], “A user may own and use instant messaging on more than one device…a user initiates a session on another device”; and ¶ [0048], “the determination of whether the user wants to transfer the open chat window to the new device may be achieved either by prompting the user directly or through a user setting, as part of the user preferences, in the main instant messaging menu options”); and transferring the communication session from the first user system to the second user system in response to the first user input (See at least ¶ [0040], “A user may own and use instant messaging on more than one device…a user initiates a session on another device”; and ¶ [0048], “the determination of whether the user wants to transfer the open chat window to the new device may be achieved either by prompting the user directly or through a user setting, as part of the user preferences, in the main instant messaging menu options”).

As to claim 13, Chen teaches the communication control system of claim 12. Chen further teaches wherein the program instructions further direct the processing system to: determine the current state (See at least ABSTRACT, “A user’s identification is authorized when the user logs on a current device. A determination that the user is logged on to another device is made”) and configuring the second settings in response to the notification (See at least ABSTRACT, “Applicable instance message user preferences from the original device are copied and applied to the current device”; and ¶ [0010], “When a user access an instant messaging application, the user inputs the user’s personal information together with a user identification (ID) and a password. The user is then enabled to designate a user name which will be used to identify the user in subsequent chat sessions or in sending messages to and receiving messages from other users”).

As to claim 14, Chen teaches the communication control system of claim 12. Chen further teaches wherein the program instructions that direct the processing system to configure the second settings comprise program instructions that direct the processing system to: when one or more of the second settings do not have a corresponding setting in the first settings, configure the one or more of the second settings in accordance with one or more default settings (See at least ¶ [0034], “data processing system 200 may be a personal digital assistant (PDA), which is configured with flash memory to provide non-volatile memory for storing operating system files and/or user-generated data”. Here the default settings are uploaded to the memory system of the device).

As to claim 15, Chen teaches the communication control system of claim 11. Chen further teaches wherein the program instructions further direct the processing system to: provide the first user system with an option to configure the second settings in accordance with the current state of the first settings, wherein the first user system presents the first user with the option (See at least ¶ [0049], “If the user does want to transfer the open chat window to the new device, the operation duplicates open chat window in the new device”; and ¶ [0050], “Duplicating the open chat window includes, but is not limited to, copying the window dimensions, contact chatting with, text history within the window… if available, from the original device to the new device”. Here not limited to, means, there is option to configure the second settings, such as window dimensions, contact info, etc. in accordance with the current state of the first settings).

As to claim 16, Chen teaches the communication control system of claim 15. Chen further teaches wherein the program instructions further direct the processing system to: receive a notification from the first user system indicating selection of the option by the first user, wherein the notification is transferred in response to first user input from the first user; and configure the second settings in response to the notification (See at least ABSTRACT, “Applicable instance message user preferences from the original device are copied and applied to the current device”; and ¶ [0010], “When a user access an instant messaging application, the user inputs the user’s personal information together with a user identification (ID) and a password. The user is then enabled to designate a user name which will be used to identify the user in subsequent chat sessions”).

As to claim 17, Chen teaches the communication control system of claim 11. Chen further teaches wherein the program instructions further direct the processing system to: provide the first user system with an option to modify the current state of the first settings before configuring the second settings, wherein the first user system presents the first user with the option (See at least ABSTRACT, “Applicable instance message user preferences from the original device are copied and applied to the current device”; and ¶ [0010], “When a user access an instant messaging application, the user inputs the user’s personal information together with a user identification (ID) and a password. The user is then enabled to designate a user name which will be used to identify the user in subsequent chat sessions”).

As to claim 18, Chen teaches the communication control system of claim 17. Chen further teaches wherein the program instructions further direct the processing system to: receive a notification from the first user system that first user input from the first user has been received indicating one or more modifications to the current state of the first settings (See at least ¶ [0048], “Depending upon the particular implementation, the determination of whether the user wants to transfer that open chat window to the new device may be achieved either by prompting the user directly or through a user setting, as part of the user preferences, in the main instance messaging menu options”. Here, prompting the user directly means receiving first user input.); further configure the second settings in accordance with the one or more modifications (See at least ¶ [0048], “Depending upon the particular implementation, the determination of whether the user wants to transfer that open chat window to the new device may be achieved either by prompting the user directly or through a user setting, as part of the user preferences, in the main instance messaging menu options”. Here, through a user setting means configuring the second settings).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9-10 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen in view of Yin et al. (hereinafter referred to as Yin) (U. S. Patent No. 9247204 B1).
As to claim 9, Chen teaches the method of claim 1. However, Chen fails to expressly teach wherein: a current state of an audio mute setting within the first settings indicates that audio captured by 
In analogous teaching, Yin exemplifies this wherein Yin teaches wherein: a current state of an audio mute setting within the first settings indicates that audio captured by the first user system is muted in the communication session (See at least ABSTRACT, “The device distributes a second group of the audio streams in the video communication session, while muting the first group of audio streams in the video communication session”); and configuring the second setting comprises configuring an audio mute setting within the second settings to mute audio captured by the second user system in the communication session (See at least Col. 16, lines 19-22, “Smart mute module 44 may receive and use information from user roles data store 50 in addition to properties of audio streams 46A-F in evaluating whether to mute any of audio streams”).
Thus, giving the teaching of Yin, it would have been obvious to one of the ordinary skills person in the art before the effective filing date of the claimed invention to combine the teaching of Yin, automatic mute control for video conferencing, into Chen, method and system for automatic/dynamic instant messaging location switch, for method and system of communication devices audio or video muting. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the method and system to execute video communication session process that receives audio streams and video streams from a plurality of computing devices participating in a video communication session (See Yin: ABSTRACT).

As to claim 10, Chen teaches the method of claim 1. However, Chen fails to expressly teach wherein: a current state of an audio mute setting within the first settings indicates that video captured by the first user system is muted in the communication session; and configuring the second setting comprises configuring an video mute setting within the second settings to mute video captured by the second user system in the communication session.
In analogous teaching, Yin exemplifies this wherein Yin teaches wherein: a current state of an video mute setting within the first settings indicates that video captured by the first user system is muted See at least ABSTRACT, “a device executes one or more video communication processes that receive audio streams and video streams from plurality of computing devices…The device distributes a second group of the audio streams in the video communication session, while muting the first group of audio streams in the video communication session”; and Fig. 3, “smart mute module, VIDEO STREAMS 48 A-F”); and configuring the second setting comprises configuring an video mute setting within the second settings to mute video captured by the second user system in the communication session (See at least Col. 16, lines 19-22, “Smart mute module 44 may receive and use information from user roles data store 50 in addition to properties of audio streams 46A-F in evaluating whether to mute any of audio streams”; and Fig. 3, “smart mute module, VIDEO STREAMS 48 A-F”)).
Thus, giving the teaching of Yin, it would have been obvious to one of the ordinary skills person in the art before the effective filing date of the claimed invention to combine the teaching of Yin, automatic mute control for video conferencing, into Chen, method and system for automatic/dynamic instant messaging location switch, for method and system of communication devices audio or video muting. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the method and system to execute video communication session process that receives audio streams and video streams from a plurality of computing devices participating in a video communication session (See Yin: ABSTRACT).

As to claim 19, Chen teaches the communication control system of claim 11. However, Chen fails to expressly teach wherein: a current state of an audio mute setting within the first settings indicates that audio captured by the first user system is muted in the communication session; and the program instructions that direct the processing system to configure an audio mute setting within the second settings to mute audio captured by the second user system in the communication session.
In analogous teaching, Yin exemplifies this wherein Yin teaches wherein: a current state of an audio mute setting within the first settings indicates that audio captured by the first user system is muted in the communication session (See at least ABSTRACT, “The device distributes a second group of the audio streams in the video communication session, while muting the first group of audio streams in the video communication session”); and the program instructions that direct the processing system to configure an audio mute setting within the second settings to mute audio captured by the second user system in the communication session (See at least Col. 16, lines 19-22, “Smart mute module 44 may receive and use information from user roles data store 50 in addition to properties of audio streams 46A-F in evaluating whether to mute any of audio streams”).
Thus, giving the teaching of Yin, it would have been obvious to one of the ordinary skills person in the art before the effective filing date of the claimed invention to combine the teaching of Yin, automatic mute control for video conferencing, into Chen, method and system for automatic/dynamic instant messaging location switch, for method and system of communication devices audio or video muting. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the method and system to execute video communication session process that receives audio streams and video streams from a plurality of computing devices participating in a video communication session (See Yin: ABSTRACT).

As to claim 20, Chen teaches the communication control system of claim 11. However, Chen fails to expressly teach wherein: a current state of an audio mute setting within the first settings indicates that video captured by the first user system is muted in the communication session; and the program instructions that direct the processing system to configure the second setting comprise program instructions that direct the processing system to configure a video mute setting within the second settings to mute video captured by the second user system in the communication session.
In analogous teaching, Yin exemplifies this wherein Yin teaches wherein: a current state of an video mute setting within the first settings indicates that video captured by the first user system is muted in the communication session (See at least ABSTRACT, “a device executes one or more video communication processes that receive audio streams and video streams from plurality of computing devices…The device distributes a second group of the audio streams in the video communication session, while muting the first group of audio streams in the video communication session”; and Fig. 3, “smart mute module, VIDEO STREAMS 48 A-F”); and the program instructions that direct the processing system to configure the second setting comprise program See at least Col. 16, lines 19-22, “Smart mute module 44 may receive and use information from user roles data store 50 in addition to properties of audio streams 46A-F in evaluating whether to mute any of audio streams”; and Fig. 3, “smart mute module, VIDEO STREAMS 48 A-F”)).
Thus, giving the teaching of Yin, it would have been obvious to one of the ordinary skills person in the art before the effective filing date of the claimed invention to combine the teaching of Yin, automatic mute control for video conferencing, into Chen, method and system for automatic/dynamic instant messaging location switch, for method and system of communication devices audio or video muting. One of the ordinary skills in the art would have been motivated because it would have been advantageous to have the method and system to execute video communication session process that receives audio streams and video streams from a plurality of computing devices participating in a video communication session (See Yin: ABSTRACT).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN FAN whose telephone number is (571) 272-3345.  The examiner can normally be reached on Monday-Friday, 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Umar Cheema can be reached on (571)270-3037.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





John Fan
/J.F/Examiner, Art Unit 2454     
03/12/2021

/Brian Whipple/Primary Examiner, Art Unit 2454                                                                                                                                                                                                        3/18/2021